Exhibit 10.1
ACKNOWLEDGEMENT
You accept, agree and acknowledge that you will be paid a cash bonus of seventy
thousand dollars ($70,000) (the “Special Bonus”) within thirty (30) calendar
days after your signature below. If your employment terminates for any reason
during the first twelve (12) months following the date set forth below, you will
repay one hundred percent (100%) of the Special Bonus less a prorated amount of
the Special Bonus equal to the period of your employment since the date set
forth below.

     
 
  /s/ Igal P. Zamir
 
   
 
  IGAL P. ZAMIR
 
  Date: August 9, 2010

          ACCEPTED & AGREED TO:

MAPCO EXPRESS, INC.
         /s/ Mark B. Cox         By:        Title:               /s/ Kent B.
Thomas         By: Kent B. Thomas        Title:   General Counsel / Secretary   
 

 

 